20

21

22

23

24

25

Case 3:19-cv-01977-JLS-MDD Document 4 Filed 12/18/19 PagelD.29 Page 1 of 3

Collette Stark (Not an Attorney) 189
2175 Cowley Way, DEC 1 8 2019
San Diego, CA 92110

(619) 347-0726 OUTHERN DISTA‘G? OF SALE RN

| ca

videosolutions@me.com =

Plaintiff in pro se

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Civil Case No. 19-cv-01977-JLS-MDD

a JOINT MOTION TO DISMISS
Plaintiff, ENTIRE CASE WITH PREJUDICE

Collette Stark, an individual,

VS.

Bizsource Capital, LLC
a New York limited liability company

Defendant,

 

 

 

Plaintiff Collette Stark (“Stark”), and Defendant Bizsource Capital, LLC, a
New York limited liability company (“Defendant”), respectfully submit this Joint
Motion for Dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil
Procedure. Plaintiff and Defendant hereby jointly move for the entry of the
proposed Order of Dismissal, dismissing with prejudice all of Plaintiff's claims in
the above-captioned action against Defendant based on a private, confidential

settlement agreement (“Agreement”). Each party shall bear its own attorneys’ fees

JOINT MOTION TO DISMISS ENTIRE CASE WITH PREJUDICE- Il

 

19cv01977
19

20

21

22

23

24

25

 

 

Case 3:19-cv-01977-JLS-MDD Document 4 Filed 12/18/19 PagelD.30 Page 2 of 3

and costs incurred in connection with this action. Pursuant to the Agreement,

Defendant Bizsource Capital, LLC is prohibited from calling Plaintiff Collette

Stark at the telephone numbers provided in the Agreement. Accordingly, the

parties respectfully request that this Court dismiss this action with prejudice.

DATED:

DATED:

 

__ 12/18/2019 __ /s/___ Collette Stark fad

Collette Stark
Plaintiff In Pro Se

Email: videosolutions@me.com

12/18/2019
Bizsource Capital, LLC

By: __/s/_ George Karalis
Bizsource Capital, LLC, a New York LLC
Defendant

JOINT MOTION TO DISMISS ENTIRE CASE WITH PREJUDICE- 2

 

19cv01977
11

12

13

14

15

16

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01977-JLS-MDD Document 4 Filed 12/18/19 PagelD.31 Page 3 of 3

PROOF OF SERVICE

I, Collette Stark, am over 18, a pro per plaintiff in this matter. I have mailed and
served, The Joint Motion to Dismiss and had it served on Defendant as follows:

Case No. 19-cv-01977-JLS-MDD

Joint Motion to Dismiss has been mailed to:

by US Mail, postage pre-paid, first class to:

Bizsource Capital, LLC, a New York limited liability company
TGR 14" Floor, 30 Broad Street,

New York, NY 10004

I swear under penalty of perjury that the above was served as stated.

Dated: December 18", 2019
'S/ Collette Stark
Collette Stark

JOINT MOTION TO DISMISS ENTIRE CASE WITH PREJUDICE- 3

 

 

19¢v01977
